Citation Nr: 0023435	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  98-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
chronic bronchitis for the purpose of accrued benefits.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The veteran had active military service from December 1939 to 
March 1941 and from May 1945 to January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  
Prior to his death in May 1997, the veteran had filed claims 
of entitlement to an increased evaluation for his service-
connected chronic bronchitis and entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  The appellant has elected 
to pursue those claims for the purpose of entitlement to 
accrued benefits based on the claims.  


FINDINGS OF FACT

1.  At the time of his death in May 1997, the veteran's 
chronic bronchitis presented with symptoms that were 
productive of no more than moderately severe disability.  

2.  At the time of his death, the veteran was service-
connected for chronic bronchitis, rated 30 percent disabling 
since April 10, 1995, and for residuals of a fractured right 
thumb, rated noncompensably disabling since August 15, 1941.  

3.  Evidence in the claims file reflects that the veteran was 
a retired painting contractor and had an 8th grade education.  

4.  The veteran's service-connected disabilities at the time 
of his death were not so incapacitating that they 
individually or collectively prevented him from securing or 
following substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for chronic bronchitis, for accrued benefits purposes, have 
not been met. 38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.1000, Part 4, Diagnostic Code 6600 
(1999).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321(a), 3.340, 3.341, 3.1000, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that she is entitled to accrued 
benefits on the basis that the veteran was entitled to an 
evaluation greater than 30 percent for his service-connected 
chronic bronchitis and to a total disability evaluation prior 
to his death in May 1997.  She argues that his chronic 
bronchitis had increased in severity prior to his death such 
that it prevented him for obtaining and maintaining all forms 
of substantially gainful employment.  The appellant's claims 
for accrued benefits are based on the veteran's claims of 
entitlement to an increased evaluation for his service-
connected chronic bronchitis and entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities, which were pending at the 
time of the his death.  The veteran dies before final action 
on his claims could be completed, and the appellant 
subsequently filed a claim for accrued benefits with respect 
to those claims.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that a mere allegation that a service- connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased evaluation.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for an increased 
evaluation for his service-connected chronic bronchitis and 
for a total disability evaluation based on individual 
unemployability due to service-connected disabilities, 
submitted prior to his death, were "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  It therefore follows that 
the appellant's claims for accrued benefits are also well 
grounded.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings, or based on evidence in the file at the 
time of his or her death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

I.  Chronic Bronchitis

Private and VA medical records, dated from 1990 up to the 
time of the veteran's death in May 1997, show that he was 
hospitalized on several occasions for treatment of 
cardiovascular disability, which was diagnosed variously as 
congestive heart failure, coronary artery disease, and end 
stage cardiomyopathy.  VA medical records showed that his 
lungs appeared mildly emphysematous, without evidence of 
active infiltrate or congestion, on a December 1990 chest 
X-ray, that bronchial symptoms were stable in January 1993 
and April 1994, and that another chest X-ray in December 1994 
did not reveal any significant changes since the December 
1990 chest X-ray.  Reports of private chest X-rays in April 
and May 1991 noted that there was no evidence of acute or 
active pulmonary disease, whereas an October 1991 chest X-ray 
report indicated the presence of chronic pulmonary changes, 
and an August 1995 chest X-ray revealed early interstitial 
pulmonary edema indicating congestive heart failure.  A 
notation in medical records pertaining to a period of private 
hospitalization in July 1995 indicated that the use of ACE 
inhibitors to treat the veteran's heart problems had resulted 
in the development of a cough.  

In an August 1995 medical statement, W. P. Hood, Jr., M.D., 
stated that the veteran was severely and permanently disabled 
as a result of his heart problems, which had first developed 
in 1994 and included single vessel coronary artery disease 
with severe global left ventricular dysfunction that was 
diagnosed as idiopathic dilated cardiomyopathy and had 
required several periods of hospitalizations since 1994.  
Additional heart conditions included AV conduction disease 
with right bundle branch block that had necessitated 
implantation of a permanent DDDR pacemaker, and malignant 
ventricular arrhythmias with recurrent ventricular 
tachycardia.  Dr. Hood re-released the identical medical 
statement in January 1996.  

The veteran underwent a VA trachea and bronchi examination in 
September 1995, at which time he reported experiencing a 
productive cough, generally at night, and marked dyspnea on 
exertion.  It was noted that he was basically in a 
wheelchair.  Pulmonary function tests revealed that FEV-1 was 
76 percent of predicted and that FEV-1/FVC was 120 percent.  
The assessment was moderate restrictive disease.  A chest X-
ray showed moderate chronic obstructive pulmonary disease.  
The diagnoses included moderate chronic obstructive pulmonary 
disease, coronary artery disease, and cardiomyopathy.  

In a January 1996 medical statement, J. C. Wessner, M.D., 
reported that the veteran suffered from a variety of 
significant medical problems that included end stage 
cardiomyopathy with an ejection fraction of approximately 20 
percent, recurring episodes of ventricular tachycardia, 
coronary artery disease, hypertension, emphysema, 
degenerative joint disease that caused severe chronic neck 
pain, and a hiatal hernia.  

In another medical statement, dated in June 1996, Dr. Hood 
opined that the veteran had a chronic intractable cough due 
to chronic bronchitis and chronic refractory heart failure, 
with each problem aggravating the other, and that the veteran 
was totally disabled and totally unemployable, with his 
bronchitis certainly contributing significantly to that 
problem.  

Service connection was granted for chronic bronchitis by a 
September 1941 rating decision, which assigned a 10 percent 
evaluation from August 15, 1941.  A July 1942 rating decision 
increased the evaluation for the veteran's bronchitis to 
30 percent, effective June 23, 1942, while a March 1949 
rating decision reduced the evaluation to 10 percent, 
effective May 8, 1949.  A 30 percent evaluation was assigned 
for chronic bronchitis by an October 1995 rating decision, 
effective April 10, 1995.  

Because the appellant's claim of entitlement to an increased 
evaluation for his chronic bronchitis was initiated after the 
rating criteria for evaluating respiratory disorders were 
changed on October 7, 1996, the Board will review the 
increased rating claim under the new criteria.  Under the 
general rating formula for respiratory disorders that became 
effective October 7, 1996, (new criteria), chronic bronchitis 
manifested by FEV-1 less than 40 percent predicted, or FEV-
1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications, is assigned a 100 percent 
evaluation.  When chronic bronchitis is manifested by FEV-1 
of 40 to 55-percent predicted, or FEV-1/FVC of 40 to 
55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, a 60 percent evaluation is assigned.  If 
chronic bronchitis is manifested by FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, 30 percent evaluation is 
assigned.  38 C.F.R. § 4.97, Diagnostic Code 6600, effective 
October 7, 1996.  

After careful and thorough review of the medical evidence of 
record at the time of the veteran's death, the Board 
concludes that such evidence does not show that his chronic 
bronchitis was manifested by FEV-1 less than 56 percent of 
predicted or FEV-1/FVC less than 56 percent, or that it 
required monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
The several hospitalization reports do not reference any 
treatment for the bronchitis, nor does the medical evidence 
indicate complaints attributable to the bronchitis.  Rather, 
the veteran's medical problems between 1990 and 1997 are 
shown to center on his heart disabilities.  The Board also 
notes that while Dr. Hood indicated in his June 1996 
statement that the veteran's bronchitis contributed 
significantly to his problems, the physician's statements in 
August 1995 and January 1996 noted that the veteran's severe 
and permanent disability was the result of his dilated 
cardiomyopathy.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
claim so as to give rise to reasonable doubt in her favor, 
the provisions of 38 U.S.C.A. § 5107 are not applicable.  
Thus, there is no basis upon which to grant an evaluation in 
excess of 30 percent for the veteran's chronic bronchitis for 
the purpose of awarding accrued benefits to the appellant.  

II.  Unemployability

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent opinion, VA General 
Counsel (GC) concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Hence, the criteria include a subjective 
standard.  GC also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

In discussing the unemployability criteria, the Court has 
indicated, in essence, that the unemployability question, 
identified as the ability or inability to engage in 
substantially gainful activity, had to be looked at in a 
practical manner, and that the thrust was whether a 
particular job was realistically within the capabilities, 
both physical and mental, of the appellant.  Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran, 
without regard to advancing age, is precluded, by reason of 
his service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§§ 3.321(a), 3.340, 3.341, 4.16.  

When the Board notes that a veteran has nonservice-connected 
medical problems that present significant disability, those 
nonservice-connected disabilities may not be considered in 
determining whether or not he is entitled to unemployability 
benefits under the provisions of 38 C.F.R. § 4.16(a).  

The discharge certificate from the appellant's second period 
of service in January 1946 indicated that he had an 8th grade 
education.  A May 1994 private hospitalization record noted 
that he was a retired painting contractor.  

Review of the claims file reveals that the veteran's service-
connected disabilities at the time of his death in May 1997 
consisted of chronic bronchitis, rated 30 percent disabling 
since April 10, 1995, and residuals of a fractured right 
thumb, rated noncompensably disabling since August 15, 1941.  
The combined disability evaluation was 30 percent.  

The several reports of private hospitalizations between 1994 
and 1997 do not show that the veteran received treatment for 
his bronchitis, nor does the medical evidence indicate 
complaints attributable to the bronchitis.  Rather, his 
medical problems between 1990 and 1997 are shown to have been 
related to his heart disabilities.  The Board notes that 
while Dr. Hood's June 1996 statement indicated that the 
veteran's bronchitis contributed significantly to his 
problems, his medical statements in August 1995 and January 
1996 opined that the veteran's severe and permanent 
disability was the result of his dilated cardiomyopathy.  

Because the veteran's claim for a total disability evaluation 
was initiated before the rating criteria for evaluating 
respiratory disorders were changed on October 7, 1996, the 
Board will review the claim under the old criteria, as well 
as under the new criteria that was considered with regard to 
the increased rating claim, in order to evaluate the 
unemployability claim under the set of criteria that is more 
favorable to the appellant.  

Under the general rating formula for respiratory disorders 
prior to October 7, 1996, when chronic bronchitis is 
pronounced, as manifested by a copious productive cough and 
dyspnea at rest, pulmonary function testing showing a severe 
degree of chronic airway obstruction; or with symptoms of 
associated severe emphysema or cyanosis and findings of 
right-sided heart involvement, a 100 percent evaluation is 
assigned.  For severe chronic bronchitis, demonstrated by 
severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment, a 60 percent evaluation is assigned.  If chronic 
bronchitis is moderately severe, as evidenced by persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout chest, and beginning chronic airway obstruction, a 
30 percent evaluation is assigned.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 prior to October 7, 1996.  

As discussed above, the Board finds that the evidence does 
not show that veteran's chronic bronchitis was manifested by 
symptoms warranting an evaluation greater than 30 percent 
under the new criteria.  Nor does the evidence show that his 
bronchitis warranted an evaluation greater than 30 percent 
under the old criteria because the evidence does not indicate 
that he had symptoms of severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment that would have demonstrated 
severe chronic bronchitis.  Therefore, the Board concludes 
that the 30 percent evaluation that had been assigned for the 
veteran's chronic bronchitis since April 1995 was proper.  
With no evidence of any complaint or finding pertaining to 
the residuals of the right thumb fracture for many years 
prior to the veteran's death, the Board concludes that the 
assigned noncompensable evaluation was proper for that 
disorder.  

The Board has considered the appropriate factors and is not 
convinced that the record at the time of the veteran's death 
demonstrated that his service-connected disabilities were 
inadequately rated, or that he was prevented from engaging in 
employment commensurate with his educational and occupational 
background solely as the result of those service-connected 
disabilities.  Although the veteran experienced some physical 
impairment due to his chronic bronchitis, the Board is 
cognizant of his other, non-service-connected disorders, 
which included end stage cardiomyopathy that necessitated his 
hospitalization and caused his death.  In the absence of 
clinical findings which demonstrate that the veteran's 
unemployability was attributable solely to his service-
connected disabilities, the Board is unable to identify a 
basis to grant a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities for the purpose of awarding accrued benefits to 
the appellant.  Because the evidence regarding the merits of 
the claim is not in equipoise so as to give rise to 
reasonable doubt in her favor, the provisions of 38 U.S.C.A. 
§ 5107 are not applicable.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
chronic bronchitis, for accrued benefits purposes, is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities, for accrued benefits purposes, is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

